Citation Nr: 1824900	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left inguinal hernia, currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for a keloid scar of the left inguinal region, currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for scars, midline infraumbilical and suprapubic areas, currently rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.

The Board also notes that in March 2018, prior to recertification to the Board, the Veteran's representative of record submitted a notice of withdrawal of representation in this case.  

The issues of increased rating for a keloid scar of the left inguinal region and increased rating for midline infraumbilical and suprapubic area scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left inguinal herniorrhaphy was manifested with small hernias and pain, but with no palpable hernia that was reducible or that required a truss or belt for support during the appellate period.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling for service-connected left inguinal hernia, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  For initial increased rating claims, this duty is satisfied if the veteran was furnished proper notice with regard to his claim for service connection.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); (additional notice not required because entitlement to an initial increased rating is a downstream issue from that of service connection).  Here, the RO issued pre-adjudicatory notice to the Veteran satisfying VA's duty to notify. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  As discussed in detail below, the VA attempted to obtain the Veteran's private treatment records.  The VA afforded the Veteran a VA examination in August 2016.  

The Board also finds substantial compliance with the June 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).  Pursuant to the remand, the AOJ obtained medical records from the Atlanta VAMC since September 2010.  Additionally, in December 2015, the AOJ sent a request to the Veteran to provide releases for his medical records since 2010 and in December 2017, the AOJ sent a request specifically for medical records since 2010 from Emory University hospital and Piedmont University hospital.  

The Board notes that the AOJ on two occasions requested medical releases from the Veteran for any medical treatment for his inguinal hernia he received since 2010.  To date the Veteran has not provided the AOJ with that information.  The duty to assist is not always a one-way street.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran

II.  INCREASED RATING

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Inguinal Hernia

The Veteran asserts that his currently service-connected inguinal hernia should be rated higher than 10 percent disabling.  The Veteran's inguinal hernia is currently rated under 38 C.F.R. Part 4, Diagnostic Code 7338 (2017).

Under DC 7338 for hernia, inguinal: large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable has 60 percent rating; small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible has 30 percent rating; postoperative recurrent, readily reducible and well supported by truss or belt has 10 percent rating; not operated, but remediable, and small, reducible, or without true hernia protrusion have noncompensable ratings.

The guidelines specify to add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 CFR 4.114 (2017).

During his April 2015 Board hearing, the Veteran contended that he has had additional surgeries for his inguinal hernia since 2010, with the most recent being in January 2014.  He contended that there were complications with the surgery that play into the current severity of his condition.  The Veteran testified that due to this surgery he was incapacitated for sixty days.  Additionally the Veteran testified that he was advised his hernia had come back.  The Veteran indicated that his condition had worsened making it impossible for him to eat certain foods.  

The Veteran's VA medical treatment records do not show any surgeries related to the Veteran's left inguinal hernia other than the one he had in December 2002 and May 2008.  There is also nothing in the Veteran's records showing the he was referred to any other medical institution for surgery or follow up for his left inguinal hernia. 

However, based on the testimony provided by the Veteran, he was afforded another VA examination in August 2016 to access the severity of his left side inguinal hernia.  During the examination, the examiner noted that no imaging had been done recently.  The examiner also found that there was no hernia or supporting belt detected on the Veteran's left side.  The examiner found the Veteran had a left inguinal scar, but no masses palpated, no hernia palpated in scrotum or inguinal area, and the testes were normal with no masses.  The examiner further concluded there were no records of the Veteran presenting again for complaints related to the left inguinal area until a primary care visit in July 2016.  He also concluded that there was no evidence of the Veteran's reported multiple surgeries related to his left inguinal repair in service.  The examiner noted that the Veteran required surgery and multiple medical visits and care related to right lower quadrant pain that has been related to colitis.  The examiner stated that this condition is unrelated to the Veteran's left inguinal hernia repair.  The examiner found that there is no medical evidence of a complication related to the left inguinal hernia repair, other than the reported surgery in May 2008.  

The examiner also explained that an ultrasound of the scrotum was ordered to assess for recurrence of Veteran's left inguinal hernia, given his contesting the previous exam and rating, and this was changed to a CT of the abdomen, which showed no reoccurrence of the Veteran's left inguinal hernia.  The examiner stated, "[h]e has a well healed scar with no evidence of tenderness in the scar or in the inguinal area" and "[t]here is no evidence of residual disease at this time, related to [V]eteran's original inguinal hernia repair or his subsequent mesh replacement."  Finally, the examiner found that all of Veteran's current GI complaints are related to non-service connected conditions.

As noted above, VA treatment records do not document the recurrence of his hernia during the appeal period.  Indeed, recent treatment records, do not discuss any surgeries or referrals regarding the Veteran's service-connected disorder.  In short, the evidence is consistent with the August 2016 VA examination, in which no hernia was detected on clinical evaluation.  

The Board has considered the Veteran's contentions that his hernia has worsened and reoccurred.  For the reasons outlined above, the Board finds that there is not an approximate balance of positive and negative evidence and that the most probative evidence weighs against the Veteran's claim.  In sum, the Board finds that an inguinal hernia has not reoccurred or worsened.  Lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, he is competent to provide statements of symptoms, which are observable to his senses and what he was told by other physicians.  There is no reason to doubt his credibility.  However, the Board must emphasize that the Veteran is not competent to diagnose or interpret accurately the nature of his hernia disorder, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The records also fail to show that the Veteran had an additional surgery in January 2014.  Moreover, the only medical evidence of records shows that the Veteran's inguinal hernia has not reoccurred and the GI issues that the Veteran has are from nonservice-connected disabilities.  

After a thorough review of the record, the Board finds that the preponderance of the evidence is against the award of a rating in excess of 10 percent disabling.  First, the Board finds that the diagnostic criteria listed in Diagnostic Code 7338 are the appropriate criteria for evaluating the Veteran's claim.  See Copeland v McDonald, 27 Vet. App. 333 (2015).  The Veteran's left inguinal hernia does not meet the criteria for a rating in excess of 10 percent disabling under Diagnostic Code 7338.  In short, the VA examination did not show the presence of a hernia.  It is not recurrent.  Further, the VA examiner found no indication for a supporting belt for the Veterans' service-connected condition.  Based on the VA examiner's findings, a rating in excess of 10 percent disabling rating under Diagnostic Code 7338 is not warranted.  The Veteran's appeal must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased rating for residuals of a left inguinal hernia, currently rated 10 percent disabling, is denied.


REMAND

In the Board June 2015, the Board referred the issue of service connection for an abdominal scar to the AOJ for adjudication.  In doing so, the Board found that the pending claim for service connection for an abdominal scar was inextricably intertwined with the Veteran's claims for entitlement to an increased rating of his keloid scar of the left inguinal region and his scars, midline infraumbilical and suprapubic areas.  Therefore, the Board found that consideration of these claims needed to be deferred until the intertwined issue was either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

To date the issue of service connection for an abdominal scar has not been resolved or prepared for appellate consideration.  Accordingly, as the two issues of increased ratings for scars before the Board remain inextricably intertwined with the still unadjudicated issue of entitlement to service connection for an abdominal scar, the Board regrettably is again remanding this issue.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary development, formally adjudicate the matter of entitlement to service connection for an abdominal scar, claimed as a result of January 2014 surgery and raised by the Veteran in his Board hearing transcript.

2.  Then readjudicate the inextricably intertwined claims of increased ratings for a keloid scar of the left inguinal region and midline infraumbilical and suprapubic area scars.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


